OPINION AND JOURNAL ENTRY
On September 20, 2005 pro-se Petitioner filed a handwritten "Petition for Mandamus" seeking an order to compel immediate service of his September 7, 2005 complaint on the defendants named therein under Common Pleas Case No. 2005CV03287.
A review of the Clerk's docket record for Common Pleas Case No. 2005CV03287 discloses that on October 18, 2005 summons and a copy of the complaint was sent by certified mail to the named defendants on the addresses listed on the complaint. The docket record further shows that service was successful on most of the named defendants, but that there was a failure of service on several of the named defendants.
The docket record clearly demonstrates that the relief requested by Petitioner, service of the complaint or attempted service, has been accomplished by action taken by the Respondent. Petitioner may undertake further action as allowed by the civil rules of procedure to effect service on those not served by certified mail.
Complaint in mandamus dismissed as moot. Costs taxed against Petitioner.
Final order. Clerk to serve notice as provided by the civil rules.
Donofrio, P.J., and Vukovich, J., Waite, J., concurs.